Mr. Justice Phillips delivered the opinion of the court: A careful examination of this record convinces us that the material question presented is as to the act of the commissioners in rescinding the resolution of the commissioners of March 25,1887, which was rescinded by the resolution of October 28, 1893. The resolution of March 25, 1887, was invalid and unauthorized, and did not effect a change of the boundaries of the district as originally organized. The original organization was in pursuance of the statute, and created a legal district. No change in the boundaries of the district being effected by the resolution of March 25, 1887, they were the same as they were prior to that resolution. The resolution of October 28, 1893, did not operate to extend the boundaries of the district, which still remained as they were before the resolution of 1887. The only effect of the resolution of 1893 was to correct the records of the district. Neither resolution changed the boundaries of the district. The statement of the case as made by the Appellate Court states it as shown by this record. We concur in the opinion of Mr. Justice Lacey, and the judgment of the Appellate Court for the Second District is affirmed. T „ , Judgment affirmed. Mr. Justice Cartwright took no part in the decision of this case.